Citation Nr: 1620500	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-37 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for dysthymic disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent, of the Law Office of Jackson and MacNichol


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted entitlement to service connection for dysthymic disorder and assigned a 50 percent disability rating, effective February 22, 2012.

The Veteran later testified at a hearing before the undersigned in December 2014.  A hearing transcript is of record.

In April 2015, the Board noted that the issue of entitlement to a TDIU had been raised by the record, and remanded both the increased rating and TDIU claims for additional evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a January 2016 rating decision, the RO increased the Veteran's disability rating for dysthymic disorder to 70 percent, still effective from February 22, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

In correspondence dated in June 2014, the Veteran's representative indicated that he was applying for disability benefits administered by the Social Security Administration (SSA).  A copy of the Veteran's SSA records has not been associated with the claims file; thus, remand is required to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

A February 2014 letter from Hope House indicated that the Veteran was receiving mental health treatment at that clinic.  The treatment records also have not been associated with the claims file.  See 38 C.F.R. § 3.159.

When the Board remanded this appeal in April 2015, it requested that a VA examiner provide an opinion with respect to whether the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  To date, this opinion has not been provided.  See Stegall v. West, 11 Vet. App. 268 (1998).

A TDIU application, on VA Form 21-8940, was received from the Veteran in May 2016.  The Veteran indicated on the form that he last worked full time in November 2016, and that he became too disabled to work in December 2016.  He then reported that his disability affected his full-time employment in December 2012, but that he was not able to work as of December 2013.  Clarification should be sought from the Veteran in this regard.  

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  After obtaining any necessary authorization, obtain the Veteran's private treatment records pertaining to mental health treatment from Hope House.

3.  In view of an apparent conflict in the record, contact the Veteran and ask that he clarify the date he last worked full-time and the date he became too disabled to work. 

4.  Obtain a VA opinion with respect to whether the Veteran's service connected dysthymic disorder renders him unable to work in occupations that he would otherwise be qualified to perform.

The examiner should review the claims file, including this REMAND, and provide reasons for the opinion, addressing the medical evidence and the Veteran's lay reports.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

